DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 10, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2003/0177324 to Timpanaro-Perrotta (“TImpanaro”).
Regarding claim 1, Timpanaro discloses a method for backup, including:
determining, based on attributes of at least one of one or more files included in data to be backed up, priorities of data blocks associated with the at least one file (see paragraph 26, backup priority values are assigned to files based on the attributes of the files); and
storing the data to be backed up and indications of the determined priorities of the data blocks to a second storage device (see paragraph 26-28, the priority value is stored in a metadata field and the data is written to backup storage in a manner that allows for restoration according to the priority value, the ability to restore the data according to the priority value would require some manner of indicating the priority).
Regarding claim 13, Timpanaro discloses a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for backup of claim 1.
Regarding claims 5 and 18, Timpanaro discloses the method and non-transitory computer readable medium wherein determining the priorities of the data blocks associated with the at least one file includes: if it is determined that the third data block is associated with the start file of a machine where the data to be backed up is located, setting a priority of the third data block to the highest priority (see paragraph 24, system configuration files are given the highest priority).
Regarding claim 8, Timpanaro discloses a method for recovery, including:
receiving from a second storage device an indication of a first priority and an indication of a second priority that are related to data to be recovered, wherein the first priority is associated with a first set of data blocks, the second priority is associated with a second set of data blocks, and the first priority is higher than the second priority (see paragraph 28, the backup data is restored based on its priority which would require some “indication” of the priority to be “received”);
receiving the first set of data blocks from the second storage device (see paragraph 28, the data retrieved from the backup storage is written to the primary storage); and
receiving, after the first set of data blocks is completely received, the second set of data blocks from the second storage device (see paragraph 28, each priority is restored sequentially).
Regarding claim 10, Timpanaro discloses the method further including:
storing, in a first storage device, the data blocks received from the second storage device (see paragraph 28, the data retrieved from the backup storage is written to the primary storage); and
recording the stored data blocks in a data block table at the first storage device (see paragraph 24, the system configuration files include a file allocation table).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Timpanaro in view of US PGPub 2016/0070623 to Derk et al. (“Derk”).
As applied in the rejection above, TImpanaro discloses the method and computer readable medium for determining and storing indications of priorities with data to be backed up to a second storage device. Timpanaro also discloses generating a metadata file including the attributes of the at least one file using a file system (see paragraph 23, file metadata is maintained which includes the backup priority). Timpanaro does not disclose the data to be backed up is included in a virtual disk device. Derk discloses a computing environment that uses virtual machines and virtual disks that can backup data to a backup storage (see fig. 1 and paragraph 17 of Derk). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to use the backup method of Timpanaro in a virtual machine system of Derk in order to enable prioritized backup of data in a virtual machine system.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Timpanaro in view of Derk and further in view of US PGPub 2016/0077900 to Wada et al. (“Wada”).
As applied in the rejection above, the combination of Timpanaro and Derk renders obvious the method and computer readable medium for determining and storing indications of priorities with data to be backed up to a second storage device from virtual machines and virtual disks. Timparano also discloses if it is determined that the first access time of a first file associated with a first data block is closer to the start time than a second accessed time of a second file associated with a second data block, or if it is determined that the first accessed time is closer to the current time than the second accessed time, determining that the first data block has a higher priority than that of the second data block (see paragraph 25, more recently used files have a higher priority). Although not explicit in the reference, this would also require a determination of the current time. Timparano and Derk do not disclose discloses a start time of the machine where the data to be backed up is located. Wada discloses virtual machines with attributes used to define the virtual machine including a start time of the machine (a launch timestamp, see paragraph 57-62 of Wada). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to determine a start time of the virtual machine in order to maintain it as a defining attribute of the virtual machine to be used by a user.
Allowable Subject Matter
Claims 4, 6, 7, 9, 11, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 17, the prior art does not disclose or suggest the method including dividing time from the start time to the current time into multiple time intervals to determine the priority of the data block based on access time.
Regarding claims 6, 7, 19, and 20, the prior art does not disclose or suggest the method including storing the indications and offset addresses of the data blocks in an associated manner to the second storage device.
Regarding claim 9, the prior art does not disclose determining offset addresses of the data blocks.
Regarding claim 11, the prior art does not disclose or suggest the method including accessing the data block to be accessed from the first storage device if the data block to be accessed has been recorded in the data block table, otherwise requesting the data block to be accessed from the second storage device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D TSUI/               Primary Examiner, Art Unit 2132